Blair, J.
I am unable to concur in the opinion of Mr. Justice Hooker, and I therefore proceed to state briefly the grounds of my dissent.
The Remedy. In considering this question, it is to be borne in mind that the application for the writ was not made to this court, but to the .circuit court, which exercised its discretion in favor of granting the writ. We are asked to review the action of the circuit court upon certiorari and are not called upon to exercise our discretion, but, so far as this aspect of the matter is concerned, to determine whether the circuit judge abused his discretion. In my opinion, however, the writ of mandamus was the appropriate and the only adequate remedy. Township of Grosse Pointe v. Railway, 130 Mich. 363 (90 N. W. 42). This case is on all fours with the present case, and the question of the remedy was expressly raised, considered, and determined. The Grosse Pointe Case was followed in Township of West Bloomfield v. Railway, 146 Mich. 198 (109 N. W. 258, 117 Am. St. Rep. 628), a case which is also precisely in point.
It is said, however, that the Grosse Pointe Case is expressly rested upon City of Lansing v. Railway Co., 109 Mich. 123 (66 N. W. 949), which was overruled by Michigan Mut. Fire Ins. Co. v. Wayne Circuit Judge, 112 Mich. 270 (70 N. W. 582). It would seem more logical to hold that when the court followed the Lansing Case it overruled the case in 112 Mich. if the two cases *38are irreconcilable and cannot stand together. I think, however, that there is no repugnancy between the two cases. In the Lansing Case it was held that a plain legal duty imposed upon a street railway company by law in favor of a municipality is enforceable by mandamus. In the case of Michigan Mut. Fire Ins. Co. v. Wayne Circuit Judge, supra, it was sought to compel a circuit judge to dismiss a suit for want of proper service of a summons. It was held, as fairly stated in the headnote:
“Except in cases where delay is calculated to produce injury, mandamus will not issue to control the action of the circuit judge if the aggrieved party has a remedy by appeal or writ of error.”
The same justices who sat in that case participated in the decision of the Grosse Pointe Case, with the exception of Justice Long. It is apparent, I think, that the court regarded the Lansing Case as stating the law in this State since the adoption of the rule stated in 112 Mich., and as distinguishable from, and in no wise affected by, that case. I therefore regard this question as conclusively settled by our own decisions. See, also, People v. State Treasurer, 24 Mich. 468; Tawas, etc., R. Co. v. Iosco Circuit Judge, 44 Mich. 479 (7 N. W. 65) Sayers v. Auditor General, 124 Mich. 259 (82 N. W. 1045); Merrill on Mandamus, § 27; 26 Cyc. p. 172b.
The Relief. It is established by the pleadings and the stipulation, as to the facts, that the railway through the township of Ross is but a portion of a continuous line between Battle Creek and Kalamazoo.
“That under the franchise, Exhibit A, the Michigan Traction and respondent’s road extended from Kalamazoo, Michigan, through Ross township east as far as Battle Creek,” etc.
“ That during the time that said line of road was operated by said Michigan Traction Company in said township, it stopped the passenger cars which were operated by it at any point within said township which was designated by a sign, and did, when so hailed by said people, *39permit them to board the ears at said points and in every instance, when requested to do so, permitted people who were on its cars to alight therefrom, and stopped its cars to permit them to do so, at any point in said township.”
“And respondent did likewise up to and including November 21, 1907, when it first commenced to operate limited cars within said township.”
The Rate of Fare. Section 20 of the statutory contract provides:
“Said company, its successors and assigns, shall not charge more than two (2) cents per mile for each passenger carried, provided, however, that no single fare shall be less than five (5) cents.”
The line constructed in the township of Ross under the franchise was not, and never was intended to be, a complete electric line, but only a small portion of a complete line between Battle Creek and Kalamazoo. The franchise granted by every township and village between Battle Creek and Kalamazoo contained the same limitation, as to the charge per mile, and a uniform rate prevailed therefore throughout. The provision is general in its terms; the township had authority to contract for a uniform rate over the entire line; the language of the provision is not limited to the township, but appears to extend to the entire line, and was construed by the Michigan Traction Company and respondent for 10 years to apply to the entire line. The construction which the company itself has placed upon the contract is entitled to weight. Rice v. Railway, 122 Mich. 677 (81 N. W. 927, 48 L. R. A. 84). And “The terms of the franchise must be construed strictly against the respondent.” Township of West Bloomfield v. Railway, 146 Mich. 198 (109 N. W. 258 [117 Am. St. Rep. 628]); People v. Railway, 162 Mich. 463 (127 N. W. 748). I think the circuit judge properly held that the respondent was not entitled to charge a 10-cent fare for the three-mile ride from the waiting room in Bedford township to the village of Augusta in Ross township.
The Stoppage of Oars on Signal. “The cars of said *40railway shall be run as often as traffic demands and business warrants and said cars shall stop at any point along such line where they are hailed by people who desire to get on.”
I regard the language “as traffic demands and business warrants ” as referring to the traffic and business of the line contemplated when the franchise was granted, viz., between Battle Creek and Kalamazoo. As heretofore remarked, the company was engaged in obtaining a continuous franchise for the purpose of operating a continuous line of railway, as well understood by the municipalities granting the franchises, and such franchises should be construed with reference to that fact. Although this provision is to be strictly construed against respondent and in favor of relator, such construction should be reasonable. In my opinion, the term “the cars of said railway ” refers to the cars performing the usual service contemplated when the contract was entered into, and not to the cars introduced 10 years later to perform a service not contemplated, and which could not be performed at all, if the cars were required to stop wherever hailed. By repeated decisions of this court, it has been held that such public franchises, create relations in the nature of contractual, and that such statutory contracts are enforceable in the courts. City of Detroit v. Railway Co., 95 Mich. 456 (54 N. W. 958, 20 L. R. A. 79, 35 Am. St. Rep. 580); City of Lansing v. Railway Co., 109 Mich. 123 (66 N. W. 949); Kissane v. Railway, 121 Mich. 175 (79 N. W. 1104); Rice v. Railway, 122 Mich. 677 (81 N. W. 927, 48 L. R. A. 84); Coy v. Railway, 125 Mich. 616 (85 N. W. 6); Vining v. Railway, 133 Mich. 539 (95 N. W. 542); Township of Grosse Pointe v. Railway, 130 Mich. 363 (90 N. W. 42); Township of West Bloomfield v. Railway, 146 Mich. 198 (109 N. W. 258, 117 Am. St. Rep. 628); City of Monroe v. Railway, 143 Mich. 315 (106 N. W. 704). The carefully drawn resolution granting the franchise and accepted by respondent, and the effort to enforce it, evidence to my mind a commendable *41effort on the part of the towhship board to protect the interests of the township in the first instance, and after-wards to protect their rights under the franchise agreement when invaded, in the opinion of the board and their legal advisers.
Since writing the foregoing, the opinion of Mr! Justice Hooker has been revised, and it is now said, among other things, that relator is seeking injunctive relief, which is not permissible in this form of action. I do not regard this objection as tenable. The essence of this proceeding is the compulsion of defendant to observe and comply with the terms of its franchise; to fix rates of fare in accordance with its provisions. In the West Bloomfield Case, supra, the defendant railway was charging 35 cents fare instead of 25 cents as required by its franchise, and the writ was issued to compel it to charge the franchise rate, although this necessarily implied that it should not charge the higher rate.
The writ of mandamus as granted was too far reaching. Applying to the line between Battle Creek and Kalamazoo, as limited by this opinion, the order is affirmed.
Ostrander, C. J., and Bird, and McAlvay, JJ., concurred with Blair, J.